Citation Nr: 0126149	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  96-04 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969, including service in Vietnam from March 1968 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

The veteran testified at a hearing in May 1996 before a RO 
hearing officer.  He then testified at a hearing at the RO, 
in July 2001, before the Board member rendering the 
determination in this claim.  Transcripts of both hearings 
have been included in the claims folder.

In June 1984 the veteran submitted a claim seeking service 
connection for a skin condition, to include unexplained 
rashes.  In a February 1985 rating decision, the RO denied 
service connection for excess sweating of palms and feet.  
The veteran was notified of this decision in March 1985; the 
notice did not mention a skin disorder or rashes as a 
condition for which service connection had been denied.  In a 
supplemental statement of the case dated in January 2000 the 
RO reviewed the rating of February 1985 and the denial 
notification letter and concluded as follows:  "The veteran 
was never informed of the denial of any specific skin 
condition nor any skin condition in general.  Therefore, this 
issue must still be considered as pending for appeal 
purposes."  The RO listed the issue as "Service connection 
for SKIN CONDITION," noting that the issue "was previously 
erroneously decided as 'Whether the evidence submitted is new 
and material to reopen the veteran's claim for service 
connection for a skin condition, and if so, whether such 
evidence provides a basis for the grant of benefits.'"  The 
Board concurs with the RO's analysis and will consider this 
issue on a de novo basis.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA 
benefits."  See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

At the July 2001 Travel Board hearing, the veteran testified 
that he experienced noise exposure as a Marine serving in 
Vietnam.  He was a mortar crewmember, M-60 machinegunner, and 
demolitions man.  He was responsible for detonating 
unexploded ordnance, including bombs, charges, chemicals, 
"all sorts of weird things."  He asserted that the exposure 
to extremely loud noise from this period caused his bilateral 
hearing loss and tinnitus.

VA audiological evaluation in February 2000 revealed 
bilateral sensorineural hearing loss.  Records from Albert M. 
Nalevanko, M.D. reflect that audiology examination in May 
1996 revealed bilateral sensorineural hearing loss.  It was 
noted that the veteran had a history of noise exposure while 
in the Republic of Vietnam for 1 year.  It also notes that 
his hearing loss may have been secondary to noise exposure.  
Further, it notes a history of a motor vehicle accident in 
1973 with a possible resulting concussion.

There are several statements from friends and relatives 
attesting to the veteran's hearing problems subsequent to 
service.  However, his separation examination indicates 
normal hearing to a whisper test.  While he claims to have 
been seen and diagnosed by Dr. Nalevanko shortly after 
service, these records are no longer available and were 
likely destroyed after 5 years.

The earliest clinical evidence of hearing loss is dated many 
years after the veteran's last period of service.  None of 
the medical records include a medical opinion specifically 
relating the veteran's current hearing loss to his military 
service.  In the opinion of the Board, VA should provide the 
veteran with a current medical examination and obtain a 
medical opinion based upon a review of the evidence of record 
as to the relationship, if any, between any hearing loss and 
tinnitus shown and the veteran's military service.  38 C.F.R. 
§ 3.159(c)(4).

At the hearing in July 2001 the veteran reported that he 
experienced skin problems, a rash on his legs and arms, 3 or 
4 times a year, usually during the summer, and that the rash 
"only lasts for like maybe two weeks at a time, and then it 
goes away."  He stated that he reported to a VA medical 
facility every six month to see a doctor and suggested that 
he may have been seen by a dermatologist, but was not really 
sure.  When the veteran was accorded an examination by VA for 
disability evaluation purposes in November 1984, the examiner 
noted a history of a rash but stated that no rash seen on the 
day of the examination and that no diagnosis could be made.  
The medical records currently of record are negative for any 
complaints, findings, or diagnosis of a skin disorder.  Given 
the veteran's testimony as to the episodic nature of his skin 
disorder, another examination for disability evaluation 
purposes would serve no useful purposes unless it was at a 
time when the veteran's skin disorder was symptomatic.  The 
veteran is hereby notified that he should report for 
treatment when his skin disorder is symptomatic so that 
medical documentation can be obtained as to the existence and 
the nature of the claimed skin disorder.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all medical care providers who 
may have relevant treatment records not 
already associated with the claims file.  
After securing any necessary release, the 
RO should make all reasonable efforts to 
obtain medical records identified by the 
veteran.  Whether or not the veteran 
responds, the RO should obtain up-to-date 
records of all treatment accorded the 
veteran by VA.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied. 

3.  The veteran should be scheduled for 
an examination to determine the etiology 
and severity of his hearing loss and 
tinnitus.  All indicated special studies 
should be conducted.  The claims folder 
must be made available to the examiner to 
review in conjunction with the 
examination.  The examiner should 
indicate in the examination report that 
he or she has reviewed the claims folder.  
After reviewing the records and examining 
the veteran, the examiner should provide 
diagnoses for any hearing disorders found 
to be present and express an opinion as 
the degree of probability that any 
hearing loss or tinnitus identified on 
examination began during the veteran's 
military service or is related to any 
incident of such service.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


